

	

		II

		109th CONGRESS

		1st Session

		S. 1915

		IN THE SENATE OF THE UNITED STATES

		

			October 25, 2005

			Mr. Ensign (for himself,

			 Ms. Landrieu, Mr. Byrd, Mr.

			 Specter, Mr. Lott,

			 Mr. Lieberman, Mr. Inouye, Mr.

			 Levin, and Mr. DeMint)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Horse Protection Act to prohibit the

		  shipping, transporting, moving, delivering, receiving, possessing, purchasing,

		  selling, or donation of horses and other equines to be slaughtered for human

		  consumption, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Virgie S. Arden American Horse

			 Slaughter Prevention Act.

		2.Prohibition on

			 shipping, transporting, moving, delivering, receiving, possessing, purchasing,

			 selling, or donation of horses and other equines for slaughter for human

			 consumption

			(a)DefinitionsSection

			 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—

				(1)by redesignating

			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (5), and (6),

			 respectively;

				(2)by inserting

			 before paragraph (2) (as redesignated by paragraph (1)) the following:

					

						(1)The term

				human consumption means ingestion by people as a source of

				food.

						;

				and

				(3)by inserting after

			 paragraph (3) (as redesignated by paragraph (1)) the following:

					

						(4)The term

				slaughter means the killing of 1 or more horses or other equines

				with the intent to sell or trade the flesh for human

				consumption.

						.

				(b)FindingsSection

			 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—

				(1)by

			 redesignating paragraphs (1) through (5) as paragraphs (6) through (10),

			 respectively;

				(2)by

			 adding before paragraph (6) (as redesignated by paragraph (1)) the

			 following:

					

						(1)horses and other

				equines play a vital role in the collective experience of the United States and

				deserve protection and compassion;

						(2)horses and other equines are domestic

				animals that are used primarily for recreation, pleasure, and sport;

						(3)unlike cows, pigs,

				and many other animals, horses and other equines are not raised for the purpose

				of being slaughtered for human consumption;

						(4)individuals

				selling horses or other equines at auctions are seldom aware that the animals

				may be bought for the purpose of being slaughtered for human

				consumption;

						(5)the Animal and

				Plant Health Inspection Service of the Department of Agriculture has found that

				horses and other equines cannot be safely and humanely transported in double

				deck trailers;

						;

				and

				(3)by striking

			 paragraph (8) (as redesignated by paragraph (1)) and inserting the

			 following:

					

						(8)the movement, showing, exhibition, or sale

				of sore horses in intrastate commerce, and the shipping, transporting, moving,

				delivering, receiving, possessing, purchasing, selling, or donation in

				intrastate commerce of horses and other equines to be slaughtered for human

				consumption, adversely affect and burden interstate and foreign

				commerce;

						.

				(c)ProhibitionSection 5 of the Horse Protection Act

			 (15 U.S.C.

			 1824) is amended—

				(1)by redesignating

			 paragraphs (8) through (11) as paragraphs (9) through (12), respectively;

			 and

				(2)by

			 inserting after paragraph 7 the following:

					

						(8)The shipping,

				transporting, moving, delivering, receiving, possessing, purchasing, selling,

				or donation of any horse or other equine to be slaughtered for human

				consumption.

						.

				(d)Authority to

			 detainSection 6(e) of the Horse Protection Act (15 U.S.C. 1825(e))

			 is amended—

				(1)by striking the

			 first sentence of paragraph (1);

				(2)by

			 redesignating paragraphs (1) and (2) and as paragraphs (2) and (3),

			 respectively; and

				(3)by inserting

			 before paragraph (2) (as redesignated by paragraph (2)) the following:

					

						(1)The Secretary may detain for

				examination, testing, or the taking of evidence—

							(A)any horse at any horse show, horse

				exhibition, or horse sale or auction that is sore or that the Secretary has

				probable cause to believe is sore; and

							(B)any horse or other equine that the

				Secretary has probable cause to believe is being shipped, transported, moved,

				delivered, received, possessed, purchased, sold, or donated in violation of

				section

				5(8).

							.

				(e)Authorization of

			 appropriationsSection 12 of the Horse Protection Act

			 (15 U.S.C.

			 1831) is amended by striking $500,000 and

			 inserting $5,000,000.

			

